                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                          BILLINGS DIVISION                       FILED
                                                                     SEP O4 2019
                                                                Clerk, U S District Court
                                         CV-19-66-BLG-SPW-TJC     D, st rict Of Montana
                                                                           Billings
FRIENDS OF THE CRAZY
MOUNTAINS, a public land
organization; MONTANA                       ORDER
CHAPTERBACKCOUNTRY
HUNTERS AND ANGLERS, a non-
profit organization; ENHANCING
MONTANA'S WILDLIFE AND
HABITAT, a public outreach
organization; SKYLINE
SPORTSMEN'S ASSOCIATION, a
non-profit organization,

                   Plaintiffs,

vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest;
LEANNE MARTEN, in her official
capacity as Regional Forester, Region
One for the U.S. Forest Service;
VICKI CHRISTIANSEN, in her
official capacity as chief of the U.S.
Forest Service; THE UNITED
STATES FOREST SERVICE, a
federal agency; THE UNITED
STATES DEPARTMENT OF
AGRICULTURE, a federal
department,

                   Defendants.
      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1.     The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this        ~      ay of September, 2019.


                                          ~ f~
                                         H onorable Susan P. Watters
                                         United States Magistrate Judge
